UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6359



WILLIAM MORGANHERRING, IV,

                                            Plaintiff - Appellant,

          versus


JAMES B. HUNT; MICHAEL F. EASLEY; JAMES B.
FRENCH,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-984-5-CT-BO)


Submitted:   June 18, 1998                  Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William MorganHerring, IV, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915(A) (West 1994 & Supp. 1998). We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal

on the reasoning of the district court. MorganHerring v. Hunt, No.

CA-97-984-5-CT-BO (E.D.N.C. Feb. 4, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2